Citation Nr: 0315561	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-09 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to evaluation in excess of 10 percent for 
right wrist strain, status post proximal row carpectomy and 
arthrodesis with plate osteosynthesis, prior to December 1, 
1999, to include the issue of entitlement to an 
extraschedular evaluation.

2.  Entitlement to evaluation in excess of 50 percent for 
right wrist strain, status post proximal row carpectomy and 
arthrodesis with plate osteosynthesis, from December 1, 1999, 
forward, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had reported active service from February 1988 to 
February 1998.

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In this decision, the RO denied 
entitlement to an evaluation in excess of 10 percent for the 
veteran's right wrist disability.  By rating decision of May 
2000, the RO granted an increased evaluation to 30 percent 
disabling, and another increase to 50 percent in a rating 
decision of July 2001, both effective from December 1, 1999.  
The veteran continued his appeal.


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that the veteran had not been provided with 
sufficient notification of the VCAA and such notification was 
sent to him and his representative, directly by the Board, in 
April 2003.  Pursuant to 38 C.F.R. § 19(a)(2)(ii), this 
letter informed the appellant:

You have 30 days from the date of this 
letter to respond.  If we don't hear from 
you by the end of the 30-day period, the 
Board will decide your appeal based on 
the information and evidence currently of 
record.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision, in 
pertinent part, held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  Thus, in light 
of this new judicial precedent, the Board is compelled to 
remand the veteran's case to the RO in order to provide the 
veteran appropriate notice under 38 U.S.C.A. § 5103(a) and 
(b).

As the case must be remanded for the foregoing reasons, it 
would also be appropriate to afford the veteran another VA 
examination in order to assess the current severity of his 
service-connected right wrist disorder.  Finally, it does not 
appear that the RO has confirmed the veteran's period of 
active service.  Such confirmation should be obtained on 
remand.

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  Contact the National Personnel 
Records Center (NPRC) (or any other 
appropriate agency) and request copies of 
all available service medical records.  
If no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  Also 
ask the NPRC, or the appropriate State or 
Federal agency, to verify the veteran's 
reported period of active duty with the 
U. S. Navy during the period from 
February 1988 to February 1998.  

3.  Request that the veteran submit 
legible copies of any/all DD 214s and 
service medical records in his 
possession.

4.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for a right wrist 
disability during the period from 1998 to 
the present time.  Specifically request 
the appropriate signed release forms in 
order to obtain records in the possession 
of the Orthopaedic Center of the Rockies 
and the Loveland Rebound Rehabilitation 
Services, dated from 1998 to the present 
time.  Make arrangements to obtain these 
and all other identified treatment 
records.  

5.  Obtain the veteran's medical records 
from the VA Medical Center in Denver, 
Colorado, for all treatment for a right 
wrist disorder dated from 1999 to the 
present time.  

6.  After obtaining as many of the above 
records as possible, the RO should 
afford the veteran an appropriate VA 
examination of the right wrist.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, 
the examiner should identify and 
describe in detail all residuals 
attributable to the service-connected 
right wrist strain, status post proximal 
row carpectomy and arthrodesis with 
plate osteosynthesis.  

The examiner is requested to provide a 
full description of the effects of the 
veteran's service-connected right wrist 
disorder upon his ordinary activity, 
including employment and/or industrial 
adaptability.  

The examiner must provide comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

8.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  The RO should 
specifically consider whether the veteran 
should be given an extra-schedular 
evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must include citation to 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




